         Case 1:19-cv-11710-KPF Document 32 Filed 04/29/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    SANMINA CORPORATION,

                            Plaintiff,
                                                           ORDER
                     -v.-
                                                     19 Civ. 11710 (KPF)
    DIALIGHT PLC,

                            Defendant.

    DIALIGHT PLC,

                            Plaintiff,
                                                     19 Civ. 11712 (KPF)
                     -v.-

    SANMINA CORPORATION,

                            Defendant.

KATHERINE POLK FAILLA, District Judge:

        The Court held a pre-motion conference in this case on March 25, 2020.

(See Minute Entry for 3/25/2020). 1 Following the pre-motion conference, the

parties notified the Court that they had conferred and decided not to file their

respective motions. (Dkt. #28). The Court ordered the parties to file their

respective answers by April 27. (Dkt. #29). Both parties filed their answers on

April 27, 2020. (See Dkt. #31; Dialight PLC v. Sanmina Corp., 19 Civ. 11712

(KPF) Dkt. #28). Accordingly, the parties are hereby ORDERED to confer and

jointly file a proposed civil case management plan and scheduling order, on or

before May 15, 2020.



1       Unless otherwise indicated, the docket entries in this order refer to those
        in Sanmina Corporation v. Dialight PLC, 19 Civ. 11710 (KPF).
      Case 1:19-cv-11710-KPF Document 32 Filed 04/29/20 Page 2 of 2



    SO ORDERED.

Dated: April 28, 2020
       New York, New York

                                         KATHERINE POLK FAILLA
                                        United States District Judge




                                   2
